

116 SRES 608 IS: Expressing the sense of the Senate condemning threats to Hong Kong’s freedoms and autonomy on the 31st anniversary of the violent repression of the peaceful protests centered in Beijing’s Tiananmen Square.
U.S. Senate
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 608IN THE SENATE OF THE UNITED STATESJune 4, 2020Mr. Rubio (for himself, Mr. Merkley, Mr. Gardner, Mrs. Feinstein, Mr. Daines, Mr. King, Mr. Scott of Florida, Mr. Peters, Mr. Cornyn, Mr. Hawley, and Mr. Young) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate condemning threats to Hong Kong’s freedoms and autonomy on the 31st anniversary of the violent repression of the peaceful protests centered in Beijing’s Tiananmen Square.Whereas the 31st anniversary of the Tiananmen Square massacre is an especially poignant milestone, particularly as the autonomy of the Hong Kong Special Administrative Region of the People’s Republic of China (Hong Kong) and freedoms guaranteed to the people of Hong Kong are currently under threat by possible national security legislation from the Government of the People’s Republic of China (China);Whereas, during the spring of 1989, an estimated 1,000,000 people engaged in Tiananmen Square protests, and citizens in over 400 Chinese cities staged similar protests, including among many others, students, workers, academics, journalists and government employees;Whereas the peaceful demonstrations of 1989 called upon the Government of China to eliminate corruption, accelerate economic and political reform, and protect human rights, particularly the freedoms of expression and assembly, issues that remain relevant in United States-China relations 31 years later;Whereas, on June 4, 1989, troops of the People’s Liberation Army, at the behest of Chinese Communist Party leadership, attacked Tiananmen Square to repress demonstrators, crushing defenseless protestors with tanks and firing on them indiscriminately, killing hundreds or possibly thousands of individuals;Whereas, since June 4, 1989, the Government of China censors any mention of Tiananmen Square and imprisons and harasses its own citizens who attempt to discuss or commemorate Tiananmen Square protests and their violent suppression;Whereas the Tiananmen Mothers—a group in China composed of parents and family members of individuals killed on or around June 4, 1989—have annually called upon the Government of China to reveal the truth of the events;Whereas people of mainland China and Macau are again barred this year from commemorating the lives lost and the legacy of the 1989 massacre;Whereas the Government of China continues to view the demands of the Tiananmen protesters, including democracy, transparency, rights protections, and freedom of speech, as threats to the legitimacy of the Chinese Communist Party’s hold on political power;Whereas the people of Hong Kong have commemorated the Tiananmen massacre each year faithfully in large numbers;Whereas the Hong Kong Police Force has blocked the annual candlelight vigil to commemorate Tiananmen this year;Whereas Hong Kong’s guaranteed freedoms and the rule of law have allowed it to be a prosperous bridge between mainland China and the world;Whereas Hong Kong’s autonomy and freedoms have been eroded by the actions of the Government of Hong Kong and the Government of China, particularly over the past several years, with disqualifications of elected members of Hong Kong’s Legislative Council, blocking citizens from running for office, failing to address the petitions of the Hong Kong people, banning a political party advocating Hong Kong independence, and failing to address police excessive use of force;Whereas the political turmoil in Hong Kong is primarily the result of actions of the Government of Hong Kong and the Government of China, including the arbitrary arrests of peaceful protesters, including well-known democracy advocates such as Martin Lee, Jimmy Lai, Lee Cheuk Yan, Margaret Ng, Albert Ho, Leung Kwok-hung, Au Nok-hin, Figo Chan, and others;Whereas China’s National People’s Congress has decided to impose national security legislation with respect to Hong Kong;Whereas the implementation of that legislation signals a severe blow to Hong Kong’s autonomy and would violate the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People’s Republic of China on the Question of Hong Kong, done at Beijing on December 19, 1984;Whereas Secretary of State Mike Pompeo, pursuant to the United States-Hong Kong Policy Act of 1992 (Public Law 102–383), has determined that Hong Kong no longer manifests a high degree of autonomy distinct from mainland China;Whereas vague national security laws are used widely in mainland China to imprison or arbitrarily detain dissidents, rights defenders, civil society advocates, religious leaders and adherents, and persons from ethnic minorities;Whereas human rights, democracy, and religious freedom advocates have been imprisoned or arbitrarily detained under vague national security laws in mainland China, including Wu Gan, Qin Yongmin, Zhou Shifeng, Yu Wensheng, Wang Yi, and Nobel laureate Liu Xiaobo, who died in state custody nearly three years ago;Whereas the United States Congress, particularly in recent years, has passed numerous measures articulating the longstanding and bipartisan commitment to human rights in China, including—(1)the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note);(2)the North Korean Human Rights Reauthorization Act of 2017 (Public Law 115–198); (3)the Reciprocal Access to Tibet Act of 2018 (Public Law 115–330);(4)the Hong Kong Human Rights and Democracy Act of 2019 (Public Law 116–76); and (5)the Uyghur Human Rights Policy Act (S. 3744, 116th Congress); Whereas, on this day, we stand in solidarity with human rights lawyers, labor and free speech advocates, religious groups, and ethnic minorities in China, such as Tibetans, and also Uyghurs and other predominately Muslim ethnic minorities who face mass internment and surveillance, forced labor and family separations, and who are often forced to renounce their faith; andWhereas, on this day, we remember the words of the late Nobel Laureate Liu Xiaobo, who said there is no force that can put an end to the human quest for freedom, and China will in the end become a nation ruled by law, where human rights reign supreme: Now, therefore, be itThat the Senate—(1)will commemorate the Tiananmen protests and their violent repression at least until such time as Chinese citizens are able to do so freely and publicly everywhere across their country; (2)expresses sympathy to the families of those killed, tortured, imprisoned, or exiled for their participation in the pro-democracy demonstrations during the spring of 1989; (3)calls on the Government of China to allow those Tiananmen demonstration participants currently living in exile in the United States and other countries to return to China without risk of repercussions or retribution; (4)condemns the use of violence, torture, and arbitrary detention as a means to repress the legitimate aspirations of the people of China to speak and associate freely, including to petition the government and challenge the policies and ideology of the Chinese Communist Party; (5)calls on the Government of China to release all prisoners of conscience, including prisoners detained because of their participation in Tiananmen Square commemorations or actions calling for the type of political reforms and rights protections pursued by those who gathered in Tiananmen Square in 1989 and including over one million Uyghurs and other predominately Muslim ethnic minorities in the Xinjiang Uyghur Autonomous Region; (6)condemns any forced imposition of national security legislation with respect to Hong Kong; (7)calls upon the United States Government to use all available authorities to protect United States interests in Hong Kong and the freedoms of the Hong Kong people, including—(A)encouraging the Standing Committee of the National People’s Congress of China to work with the Hong Kong [Special Administrative Region] Government and the people of Hong Kong to find a mutually acceptable accommodation that will honor China’s international obligations under the UN-filed Sino-British Joint Declaration, as called for by the Joint Statement of the Governments of the United States, Australia, Canada and the United Kingdom; and(B)using all available diplomatic means and targeted sanctions to encourage the repeal of the national security legislation adopted by the Standing Committee of the National People’s Congress of China on May 28, 2020; (8)calls upon the President to encourage an international coalition to demand that China adhere to its international agreements and human rights obligations; and(9)calls upon Hong Kong Chief Executive Carrie Lam to allow the Hong Kong people to exercise their freedoms of speech, of the press and of publication; freedom of association, of assembly, of procession and of demonstration, as guaranteed in Article 27 of the Basic Law of the Hong Kong Special Administrative Region of the People’s Republic of China.